Citation Nr: 9933904	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  91-21 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1918 to March 
1919.  He died in November 1982 at the age of 88.  The 
appellant is his widow.

This appeal originally arose from a December 1990 rating 
action whereby the RO denied DIC pursuant to the provisions 
of 38 U.S.C. § 351 (now 38 U.S.C.A. § 1151).  In September 
1991, the appellant gave testimony at a hearing on appeal in 
Washington, D.C. before, among others, the undersigned Member 
of the Board of Veterans' Appeals (Board).  By decision of 
November 1991, the Board remanded this case to the RO for 
further development of the evidence.

Subsequently in November 1991, in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom. Gardner v. 
Brown, 5 F. 3d 1456 (Fed. Cir. 1993), aff'd Brown v. Gardner, 
513 U.S. 115 (1994), the U.S. Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3).  By 
letter of June 1992, the Board remanded this case to the 
RO pending resolution of the appeal in the Gardner case.  In 
March 1995, amended regulations were published deleting the 
fault or accident requirement of 38 C.F.R. § 3.358, in order 
to conform the regulations to the U.S. Supreme Court's 
decision.

By decisions of June 1997, November 1998, and May 1999, the 
Board remanded this case to the RO for further development of 
the evidence and for due process development.  By 
Supplemental Statement of the Case issued in June 1999, the 
RO correctly readjudicated the appellant's claim under the 
provisions of 38 C.F.R. § 3.358(c)(3) as amended in March 
1995.


FINDINGS OF FACT

1. Exhaustive attempts to obtain all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal have been made by the RO.

2. The medical evidence of record does not show that 
placement or usage of a Dobhoff tube in the intra-oral 
feeding of the veteran or other medical treatment during 
his period of terminal VA hospitalization in November 1982 
resulted in his death, and, as such, the appellant's claim 
for DIC pursuant to the provisions of 38 U.S.C.A. § 1151 
is not plausible.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for DIC 
pursuant to the provisions of 38 U.S.C.A. § 1151.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

By rating action of October 1957, the veteran was granted a 
permanent and total disability rating for pension purposes, 
effective May 1957, due to disabilities listed as 
hypertensive heart disease with generalized arteriosclerosis, 
osteoarthritis of the lumbar spine, and benign prostatic 
hypertrophy.  By rating action of March 1969, the veteran was 
granted special monthly pension on account of the need for 
regular aid and attendance from October 1968, due to 
disabilities listed as chronic brain syndrome, hypertensive 
heart disease, chronic nephritis, osteoarthritis of the 
lumbar spine, and benign prostatic hypertrophy.  He was also 
deemed to be incompetent from October 1968.  During his 
lifetime, service connection was not in effect for any 
disability.

The sole available records of the veteran's period of 
terminal hospitalization in November 1982 consist of an 
admission medical certificate and a summary report of 
hospitalization at a VA Medical Center (VAMC).  A 15 November 
1982 VA medical certificate shows that the veteran was 
brought on a stretcher from a nursing home to a VA medical 
facility with problems of increased lethargy and not eating 
food that day.  Initial examination showed decreased blood 
pressure recorded as 90/60, no verbal response to 
questioning, and resistance to moving.  After further 
evaluation which indicated decreased nutritional intake for 2 
or 3 weeks, the diagnoses were marked dehydration and organic 
brain syndrome, and he was admitted to the VAMC.   

A summary of the veteran's period of terminal hospitalization 
at the VAMC from 15 to [redacted] November 1982 indicates that, on 
admission, he was noted to have been living in a nursing home 
for 2 years, and not to have been eating for 2 weeks.  He was 
currently admitted with severe dehydration.  His wife gave an 
approximately 14-year history of his severe dementia, but a 
medical notation was to the effect that the veteran had had 
dementia work-ups in the past which had been negative.  A 
review of his past medical history showed transient ischemic 
attacks in the past, a history of aortic insufficiency, 
congestive heart failure, and a history of renal 
insufficiency.  

On admission physical examination, the veteran was awake and 
responded only to pain.  A supine blood pressure reading of 
90/60 was recorded, which went to 50 on sitting up.  The skin 
showed decreased turgor.  Neurologically, the veteran was 
severely demented and responded only to pain.  He was able to 
move all extremities and withdraw from pain.  

The veteran was noted to have been admitted from a nursing 
home where he had not been eating or drinking for 2 weeks.  
He presented very severely dehydrated with a very low blood 
pressure.  During his hospital course, he was started on 
normal saline solution for rehydration.  A Dobhoff tube was 
placed in order that intra-oral feedings could be initiated 
in light of his not having eaten anything in the last 2 
weeks.  The veteran was found unresponsive 2 mornings later, 
with fixed and dilated pupils; he died on [redacted] November.  The 
cause of death was thought to be secondary to an aspiration 
pneumonia.  The final diagnoses were dehydration and 
"nursing home placement."

The death certificate indicates that the immediate cause of 
the veteran's death was cardiorespiratory; another 
significant condition contributing to death but not related 
to the immediate cause of death was dementia.  No autopsy was 
performed.

Of record is a copy of an undated letter to the appellant 
from the Director of the VAMC where the veteran died.  The 
Director stated that the veteran received sound medical and 
nursing treatment during his hospitalization, and that this 
care was thoroughly reviewed and found to be consistent with 
current medical and nursing standards.  The Director further 
expressed regret that the conduct of some of the individuals 
responsible for providing care to the veteran contributed to 
the appellant's distress.  Noting that a significant portion 
of a physician's and nurse's training was devoted to 
maintaining an awareness of the need for effective 
communication with patients and their families, particularly 
during periods of stress, the Director stated that a letter 
from the appellant clearly demonstrated that, at least for 
the individuals involved, this training did not produce the 
desired results, that the behavior she described fell far 
below the standards of conduct adhered to at that VAMC, and 
that he would take appropriate action with regard to the 
conduct of those individuals.  The Director concluded that 
the appellant's letter had served to re-emphasize for the 
hospital's staff the importance of effective communication in 
the delivery of high quality medical care.          

In her original claim for DIC which was received in April 
1990, the appellant claimed that some unspecified medical 
procedures were done during the veteran's period of terminal 
VA hospitalization which caused his death.

By letter of September 1990, the RO requested the appellant 
to describe the specific incidents that occurred at the VAMC 
which she felt caused the veteran's death.  The RO also 
requested the VAMC to furnish all medical, surgical, and 
clinical records and nurses' notes for the period of the 
veteran's terminal hospitalization, and to clarify whether 
the veteran suffered any injury of any kind during this 
period.  The VAMC responded in October 1990 to the effect 
that no additional pertinent medical records could be found.

In an October 1990 statement, the appellant contended that, 
at the time of the veteran's admission to the VAMC in 
November 1982, she had been told by an emergency room 
physician that a Dobhoff tube was not to be used for feeding 
the veteran because it was too dangerous for a man in his 
condition, inasmuch as he was incapable of understanding what 
was said or being done to him at times.  She stated that she 
informed the veteran's treating VA physician of the emergency 
room physician's advice, which treating physician gave her to 
understand that he would use his own judgment as to whether 
or not to use such a tube.  The appellant stated that the 
Dobhoff tube was thereafter used to feed the veteran, and 
opined that its erroneous use caused his death.

At the April 1991 RO hearing on appeal, the appellant gave 
testimony about the alleged inadequate medical care of the 
veteran during his period of terminal VA hospitalization to 
the same effect as recorded in the abovementioned October 
1990 statement.  She stated that the veteran's treating 
physician had told her that he had tried to insert a Dobhoff 
tube 2 or 3 times before he finally succeeded in successfully 
implanting it, and that a nurse had told her that that 
physician's treatment of the veteran was adversely affecting 
the veteran.  The appellant's sister testified as to her 
observation of the veteran's distressed condition on a visit 
to the VAMC during his period of terminal hospitalization.  
Also received at the hearing was a written statement from a 
woman who offered her observation of the veteran's distressed 
condition on a visit to the VAMC during his period of 
terminal hospitalization.    

At the September 1991 Board hearing on appeal, the appellant 
gave testimony about the alleged inadequate medical care of 
the veteran during his period of terminal VA hospitalization 
to the same effect as recorded in the abovementioned October 
1990 statement and at the April 1991 RO hearing on appeal.  
She stated that she had never personally observed a Dobhoff 
tube being used in the feeding of the veteran during his 
hospital course, but knew that it had been used because his 
treating physician had told her so.  She also stated that she 
did not recall authorizing an autopsy of the veteran 
postmortem.

Pursuant to the Board's November 1991 Remand Order, the RO in 
December 1991 requested the VAMC to furnish any and all 
records associated with the period of the veteran's terminal 
hospitalization, to include nurses' and doctors' notes.  In 
February 1992, the RO received a response from the VAMC that 
no records were found after a thorough search.

In a May 1992 statement, the appellant reiterated her 
contentions which were consistent with her previous October 
1990 statement and April and September 1991
testimony.  

In April 1995, the RO requested the VAMC to furnish all 
records associated with the period of the veteran's terminal 
hospitalization, to include medical, surgical, and clinical 
records, nurses' notes, and reports of injury.  Subsequently 
in April, the VAMC responded that no records had been found.

Pursuant to the Board's June 1997 Remand Order, the RO 
subsequently that month requested the VAMC to conduct a 
special search for additional records associated with the 
period of the veteran's terminal hospitalization, and if no 
such records were available, to respond by typewritten letter 
stating that such records were irretrievably lost.  The VAMC 
responded in July 1997 with a handwritten notation on the 
RO's original request letter that no records pertaining to 
the veteran could be located at that time.

In November 1997, the RO again requested the VAMC to conduct 
a special search for additional records associated with the 
period of the veteran's terminal hospitalization, reiterating 
that if no such records were available, to respond by 
typewritten letter stating that such records were 
irretrievably lost.  The VAMC responded subsequently in 
November with a handwritten notation on the RO's original 
request letter that no records pertaining to the veteran 
could be located.

Noting that a special search for additional records 
pertaining to the period of the veteran's terminal 
hospitalization had been fruitless, in March 1998 the RO 
requested the VAMC to furnish a response in the manner 
directed by the Board's June 1997 Remand Order.  The VAMC 
responded subsequently in March with a handwritten notation 
on the RO's request letter that no records pertaining to the 
veteran could be located.  By typewritten letter of May 1998, 
the designee of the Chief of the VAMC Medical Administrative 
Service stated that a search of retired VAMC records had been 
made, yielding copies of some (enclosed) archived records 
pertaining to the veteran at the VAMC from the 1970's through 
1983, but no records dated in 1982.

Pursuant to the Board's November 1998 Remand Order, by 
typewritten letter of January 1999 the VAMC Chief of Health 
Information Services noted that searches had been conducted 
in 1997, 1998, and 1999 for records pertaining to the 
veteran, and concluded that the medical record on the veteran 
had been irretrievably lost.

II. Analysis

As noted above, in Gardner, the Court invalidated 38 C.F.R. 
§ 3.358(c)(3) on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding § (c)(3), remained valid.  See Brown, 115 
S. Ct. at 556, n. 3.  Under the applicable criteria for 
claims filed prior to October 1997, 38 U.S.C.A. § 1151 
provides that, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization or medical or surgical treatment awarded 
under any of the laws administered by the VA, or as a result 
of having submitted to an examination under any such law, and 
not the result of his own willful misconduct, and such injury 
or aggravation results in his death, DIC under chapter 13 of 
this title shall be awarded in the same manner as if such 
death were service-connected.

38 C.F.R. § 3.358, the regulation implementing the statute, 
provides, in pertinent part, that, where it is determined 
that additional disability or a veteran's death resulted from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, medical 
or surgical treatment, or examination, compensation will be 
payable for such additional disability or death.  In 
determining that additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for DIC is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  DIC will not be payable under 
38 U.S.C.A. § 1151 for the continuance or natural progress of 
disease or injuries for which the hospitalization was 
authorized.  In determining whether death resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical or 
surgical treatment, or examination, it will be necessary to 
show that the death was actually the result of such disease 
or injury or an aggravation of an existing disease or injury, 
and not merely coincidental therewith.  38 C.F.R. § 3.358 
(b), (c).

38 C.F.R. § 3.358(c)(3) provides that DIC is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran.  "Necessary consequences" 
are those which are certain to result from, or were intended 
to result from, the examination or medical or surgical 
treatment administered.  Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined at the time consent was given whether that 
treatment would in fact be administered.

In this case, the appellant has contended, in effect, that 
erroneous use of a Dobhoff feeding tube during the veteran's 
period of terminal VA hospitalization caused his death.  
However, a layman such as the appellant is not competent to 
offer medical opinions as to the cause of the veteran's 
death.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
testimony is not competent to prove a matter requiring 
medical expertise.  Fluker v. Brown, 5 Vet. App.  296 (1993).  
While laymen can certainly testify about the presence of 
symptoms they may observe, they are not competent to state 
that a veteran's death was caused by medical treatment during 
VA hospitalization.

The Board commends the RO for its very thorough and insistent 
efforts to attempt to secure all available records of the 
veteran's period of terminal VA hospitalization in November 
1982, including development pursuant to the Board's Remand 
Orders, as documented in many RO evidentiary development 
letters dated from 1990 to 1999.  Despite an exhaustive 
search for all pertinent records, the VAMC ultimately 
certified in January 1999 that the medical record of the 
veteran's period of terminal VA hospitalization had been 
irretrievably lost.  However unfortunate the result of the 
search, the Board is satisfied that that exhaustive search 
fulfills the Court's mandate in Dixon v. Derwinski, 3 Vet. 
App. 261 (1992), and that further efforts to obtain the 
requested records are not justified.

The competent medical evidence in this case includes the sole 
available records of the veteran's period of terminal VA 
hospitalization in November 1982 consisting of an admission 
medical certificate and a summary report of hospitalization.  
While the summary report documents the use of a Dobhoff tube 
for intra-oral feeding of the veteran during his hospital 
course, the available medical records contain no medical 
opinion or other evidence implicating the placement or use of 
the Dobhoff tube or other VA medical treatment in his death.  
Rather, the summary report noted that the cause of the 
veteran's death was thought to be secondary to an aspiration 
pneumonia, and the death certificate indicated that the 
immediate cause of his death was cardiorespiratory; neither 
was any VA medical treatment, to include alleged improper 
placement or usage of the Dobhoff tube, listed on the death 
certificate as a contributory cause of his death.  The Board 
also notes that no autopsy was performed.  

Significantly, an undated letter to the appellant from the 
Director of the VAMC where the veteran died contains evidence 
that he received sound medical and nursing treatment during 
his hospitalization, and that this care was thoroughly 
reviewed and found to be consistent with current medical and 
nursing standards.  Although the letter indicated that the 
conduct of some of the individuals responsible for providing 
care to the veteran had contributed to the appellant's 
distress, the Board finds that the VA medical care staff's 
problems with effective communication with the appellant do 
not constitute medical evidence that any VA medical treatment 
of the veteran during his period of terminal hospitalization 
caused or hastened his death.  

Although the appellant in October 1990 stated that she had 
been told by a VAMC emergency room physician that a Dobhoff 
tube was not to be used for feeding the veteran, and in April 
1991 she testified that a VAMC nurse had told her that 
treatment by a certain physician was adversely affecting the 
veteran, the record contains neither medical documentation 
supporting such contentions nor evidence that any such 
alleged treatment resulted in the veteran's death.  The Board 
notes that the appellant's April 1991 testimony to the effect 
that a VAMC physician had told her that he had had apparent 
difficulty before finally succeeding in successfully 
implanting a Dobhoff tube is not evidence that any such VA 
treatment caused or resulted in the veteran's death.  Neither 
does the appellant's sister's testimony about her 
observations of the veteran's alleged distressed condition on 
a visit to the VAMC during his period of terminal 
hospitalization, nor the written statement to the same effect 
which was received at the hearing from another woman, 
constitute evidence implicating VA medical treatment in the 
veteran's death. 

A claimant seeking benefits under any law administered by the 
VA has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  If the claim well-grounded, the VA 
is obligated to assist a claimant in developing evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  If the claim 
is not well-grounded, there is no such duty to assist the 
claimant.  Epps v. Brown, 9 Vet. App. 341 (1996), aff'd Epps 
v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Thus, the threshold 
question for consideration in this case is whether the 
appellant has submitted a well-grounded claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  See Murphy.  To present a well-
grounded claim, the claimant must present evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The evidence that the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet. App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet. App. 563 (1996).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F. 3d at 1468.  

The Court has held that, for claims filed prior to October 
1997, a well-grounded claim for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 requires medical evidence of 
a current disability; medical, or in certain circumstances 
lay, evidence of incurrence or aggravation of an injury as 
the result of hospitalization or medical or surgical 
treatment; and medical evidence of a nexus between that 
asserted injury or disease and the current disability.  Jones 
v. West, 12 Vet. App. 460 (1999).  Similarly, a well-grounded 
claim for DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1151 requires medical evidence of a nexus between the 
asserted VA hospitalization or medical treatment and death.

In the absence in this case of the requisite medical evidence 
showing a causal relationship between the veteran's medical 
treatment during his 1982 terminal VA hospitalization and his 
death, the Board finds that the claim for DIC pursuant to the 
provisions of 38 U.S.C.A. § 1151 is not well-grounded, and 
the appeal thus must be denied.  To the extent that the 
appellant and her representative have requested application 
of the benefit of the doubt in this case, the Board finds 
that that doctrine is not for application in the absence of a 
well-grounded claim.  See Holmes v. Brown, 10 Vet. App. 38, 
42 (1997); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

DIC pursuant to the provisions of 38 U.S.C.A. § 1151 is 
denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

